DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, drawn to claims 1-11, in the reply filed on 12 May 2021 is acknowledged.
Claim Rejections - 35 USC § 112
Claim 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 1 line 9 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The use of the relative term substantially renders indefinite the level of invariant with pH the oxidation-reduction chemistry of the substance of the second active portion. It is unclear whether the second active portion substance must be completely invariant, somewhat invariant, or invariant in only some reactions. For examination purposes, any of the above levels of invariant or any level that could be interpreted as “substantially” invariant is interpreted to teach on this limitation. 
Claims 2-11 incorporate the indefinite subject matter of claim 1 therein, and are also rejected under 35 U.S.C. 112(b).
Regarding claim 5, the claim recites “wherein the at least one other electrode comprises a counter electrode and a reference electrode and a dielectric layer interposed between the at least one 
Regarding claim 5, the claim recites “wherein the at least one other electrode comprises a counter electrode and a reference electrode and a dielectric layer interposed between the at least one other electrode and at least one of the first working electrode and the second working electrode” in lines 1-4. The recitation of the dielectric layer interposed between the at least one other electrode and at least one of the working electrodes AND that the at least one other electrode comprises counter and reference electrodes makes it is unclear if the recited dielectric layer is interposed between either one of the counter or reference electrodes and one of the working electrodes or if the recited dielectric layer is interposed between the counter electrode and one of the working electrodes and the reference electrode. For examination purposes, it is interpreted that either configuration teaches on this limitation. 
Regarding claim 6, the claim recites “a first dielectric layer” and “a second dielectric layer” in lines 1 and 3, respectively. It is unclear whether the first and second dielectric layers are the same dielectric layer that is recited in claim 5, or if these are new, separate dielectric layers. For examination purposes, it is interpreted that either configuration teaches on this limitation. 
	Regarding claim 7, the claim recites “a counter/reference electrode” two times in lines 2 and 3. It is unclear, as the claim is currently recited, if this limitation is referring to a counter electrode AND a reference electrode or if the limitation is referring to a counter electrode OR a reference electrode. For examination purposes, either configuration is interpreted to teach on this limitation.
. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 9, the claim recites “wherein the processor is further configured to calculate the difference between the first signal and the second signal, and to correlate the difference to pH”.
The limitations of calculating the difference between the first signal and the second signal and to correlate the difference to pH are processes that under broadest reasonable interpretation cover a mathematical calculation using mathematical methods to determine a variable (in the instant case the variable is a pH correlation which can be mathematical reached using the first and second signals) but for the recitation of generic computer components. That is other than reciting “the processor”, the limitation is a mathematical concept, specifically a mathematical calculation. A processor is a generic computer component and if a claim limitation, under its broadest reasonable interpretation, covers a mathematical calculation except for the recitation generic computer components, then it falls under the 
This judicial exception is not integrated into a practical application. In particular, the additional limitation of “a processor configured to receive the first signal from the first working electrode and the second signal from the second working electrode” does not add a meaningful limitation to the mathematical concept abstract idea. This claim limitation is directed to an insignificant extra-solution activity of data gathering. Including extra-solution activities does not amount to significantly more to the mathematical concept abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of “the pH sensor of claim 8” is well-understood, routine, and conventional in the art. The pH sensor of Occhipinti (GB 2539224) teaches that a pH sensor according to claim 1 wherein the first working electrode is configured to produce a first signal and the second working electrode is configured to produce a second signal is well-understood, routine, and conventional in the art as established below. The pH sensor of Okubo (US 2018/0228396) teaches wherein the first electrode is configured to produce a first signal and the second electrode is configured to produce a second signal, and a difference between the first signal and the second signal correlates to pH is well-understood, routine, and conventional in the art as established below. Therefore, the pH sensor of Occhipinti in view of Okubo teaches that a pH sensor according to claim 8 is well-understood, routine, and conventional in the art and so the additional element of “the pH sensor of claim 8” does not sufficiently amount to significantly more than the judicial exception of an abstract idea. 
Regarding claim 10, the claim recites “wherein the processor is configured to…calculate pH”.  
The limitation of calculating pH is a process that under broadest reasonable interpretation covers a mathematical calculation using mathematical methods to determine a variable (in the instant 
This judicial exception is not integrated into a practical application. In particular, the additional limitations of “access a lookup table comprising a plurality of pH values and corresponding differences between the first signal and the second signal” or “access a calibration curve of pH values versus corresponding differences between the first signal and the second signal” do not add a meaningful limitation to the mathematical concept abstract idea. This claim limitations are directed to an insignificant extra-solution activity of data gathering. Including extra-solution activities does not amount to significantly more to the mathematical concept abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of “the pH sensor of claim 9” is well-understood, routine, and conventional in the art. The pH sensor of Occhipinti (GB 2539224) in view of Okubo (US 2018/0228396) teaches that a pH sensor according to claim 8 is well-understood, routine, and conventional in the art as established below. Occhipinti in view of Okubo further teaches a pH sensor further comprising: a processor configured to receive the first signal from the first working electrode and the second signal from the second working electrode; wherein the processor is further configured to calculate the difference between the first signal and the second signal, and to correlate the difference to pH is well-understood, routine, and conventional in the art as established below. Therefore, the pH sensor of Occhipinti in view of Okubo teaches that a pH sensor according to claim 9 is 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Occhipinti (GB 2539224). For clarity of the record, it is noted the page numbers indicated in reference to Occhipinti refer to the page numbers on top of the pages of the specification. 
	Regarding claim 1, Occhipinti teaches a pH sensor (Pg. 13 last para.-Pg. 14 first para., Fig. 6a & 6b) comprising: 
a sensor tail (pg. 21 para. 5, Fig. 6a & 6b element 200 – the device 200 has sensing electrodes and therefore embodies a sensor tail) comprising a first working electrode (pg. 21 para. 5, Fig. 6a & 6b element 2 – electrode 2 is one of two working electrodes), a second working electrode (pg. 21 para. 5, Fig. 6a & 6b element 4 – electrode 4 is one of two working electrodes), and at least one other electrode (pg. 21 para. 5, Fig. 6a & 6b elements 3 and 5 – electrode 3 is a counter electrode and electrode 5 is a reference electrode),; 
a first active portion located upon the first working electrode (Fig. 6b element 6, pg. 17 last para., pg. 21 para. 5 – layer 6 is layered on first working electrode 2), the first active portion comprising a substance having pH-dependent oxidation- reduction chemistry (pg. 17 last para. – the first active portion layer 6 comprises any number of substances that are pH sensitive, indicating the substances have a pH-dependent oxidation-reduction chemistry); and 
a second active portion located upon the second working electrode (pg. 21 para. 5, pg 22 last para., Fig. 6b element 8 – layer 8 embodies a second active portion which is shown to be located on the second working electrode 4 in Fig. 6b), the second active portion comprising a substance having oxidation-reduction chemistry that is substantially invariant with pH (Pg. 23 par. 2 – layer elements 7 and 8 measure concentration of carbon dioxide without interference from variations in pH therefore indicating the substance of layers 7 and 8 has an oxidation-reduction chemistry that is substantially invariant with pH).  
Regarding claim 2, Occhipinti teaches the invention as set forth in claim 1. Occhipinti further teaches wherein the sensor tail is configured for insertion in a tissue (pg. 3 para. 3, pg. 12 para.3 & claim 27 – the pH sensor device of Fig. 6-7 are used as biocompatible implantable sensor device, indicating it is configured to implantation, or insertion, in a tissue of a user’s body).  
Regarding claim 3, Occhipinti teaches the invention as set forth in claim 1. Occhipinti further teaches wherein the substance having pH- dependent oxidation-reduction chemistry comprises a quinone, a redox indicator compound, or any combination thereof (pg. 17 last para. – the first active portion layer 6 having the substance that has a pH-dependent oxidation-reduction chemistry comprises quinone).  
Regarding claim 5, Occhipinti teaches the invention as set forth in claim 1. Occhipinti further teaches wherein the at least one other electrode comprises a counter electrode and a reference electrode (pg. 21 para. 5, Fig. 6a & 6b elements 3 and 5 – electrode 3 is a counter electrode and electrode 5 is a reference electrode) and a dielectric layer interposed between the at least one other electrode and at least one of the first working electrode and the second working electrode (pg. 15 para. 2, Fig. 6a shows substrate layer 1 interposed between the counter electrode 3 and the first working electrode 2 and the second working electrode 4 and also shows substrate layer 1 interposed between the reference electrode 5 and second working electrode 4; the substrate 1 comprises a number of materials including plastics such as PDMS which are dielectric).  
Regarding claim 6, Occhipinti teaches the invention as set forth in claim 5. Occhipinti further teaches wherein a first dielectric layer is interposed between the first working electrode and the counter electrode or the reference electrode (pg. 11 last para-pg. 12 first para., pg. 15 para. 2, Fig. 7a shows substrate layer 1 interposed between the first working electrode 2 and the counter electrode 3; the substrate 1 comprises a number of materials including plastics such as PDMS which is dielectric) and a second dielectric layer is interposed between the second working electrode and the counter electrode or the reference electrode (pg. 11 last para-pg. 12 first para., pg. 15 para. 2, Fig. 7a shows substrate layer 1 interposed between the second working electrode and the counter electrode 3 and the reference electrode 5; the substrate 1 comprises a number of materials including plastics such as PDMS which is dielectric; this embodies a second dielectric layer because they are in different locations on the device and separate different electrodes).  
Regarding claim 7, Occhipinti teaches the invention as set forth in claim 1. Occhipinti further teaches wherein the at least one other electrode comprises a counter/reference electrode (pg. 21 para. 5, Fig. 6a & 6b elements 3 and 5 – electrode 3 is a counter electrode and electrode 5 is a reference electrode) and a dielectric layer interposed between the counter/reference electrode and at least one of the first working electrode and the second working electrode (pg. 15 para. 2, Fig. 6a shows substrate layer 1 interposed between the counter electrode 3 and the first working electrode 2 and the second working electrode 4 and also shows substrate layer 1 interposed between the reference electrode 5 and second working electrode 4; the substrate 1 comprises a number of materials including plastics such as PDMS which are dielectric).  .  
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Occhipinti (GB 2539224) in view of Holmes et al (US 2016/0077015), hereinafter Holmes.
Regarding claim 4, Occhipinti teaches the invention as set forth in claim 3. 
Occhipinti further teaches wherein the substance having pH- dependent oxidation-reduction chemistry comprises a compound (pg. 17 last para. – the substance of the first active portion layer 6 comprise a number of pH sensitive compounds and pH affecting enzymes, which embodies a pH-dependent oxidation-reduction chemistry compound).  
Occhipinti does not teach wherein the substance having pH- dependent oxidation-reduction chemistry comprises a redox indicator compound comprising a thiazine.  
	However, Holmes, in the same field of endeavor, teaches on a pH sensor (abstract, par. [1807] – the system processes a biological sample, where the processing comprises detecting pH of the sample) comprising 
a substance having pH- dependent oxidation-reduction chemistry comprises a redox indicator compound comprising a thiazine (par. [1864] – the biological sample is processed with markers comprising thiazine, which is a redox indicator compound having pH-dependent oxidation-reduction chemistry) 
When the pH sensor of Occhipinti is modified with the redox indicator compound as taught by Holmes, one of ordinary skill in the art would reach a pH sensor wherein the substance having pH- dependent oxidation-reduction chemistry comprises a redox indicator compound comprising a thiazine.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pH sensor of Occhipinti with the redox indicator compound as taught by Holmes in order to create a device capable of rapid and frequent monitoring of a user’s condition as recognized by Holmes (Holmes par. [0005-0006]).
Claim 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Occhipinti (GB 2539224) in view of Okubo et al (US 2018/0228396), hereinafter Okubo.
Regarding claim 8, Occhipinti teaches the invention as set forth in claim 1. Occhipinti further teaches wherein the first working electrode is configured to produce a first signal (pg. 23 para. second to last para., pg. 24 para. 4, Fig. 9 shows the first working electrode WE1 producing a first signal OUT1) and the second working electrode is configured to produce a second signal (pg. 23 para. second to last para., pg. 24 para. 4, Fig. 9 shows the second working electrode WE2 producing a second signal OUT2).  
Occhipinti does not teach wherein the first working electrode is configured to produce a first signal and the second working electrode is configured to produce a second signal, and a difference between the first signal and the second signal correlates to pH.  
However, Okubo, in the same field of endeavor, teaches on a pH sensor (abstract, par. [0170] – biosensor is used to measure pH) 
wherein the first electrode is configured to produce a first signal (par. [0158-0160] & [0170-0171], Fig. 1 elements 2a – the first electrode 2a measures a magnitude of the current flowing across the electrode and sends that current to the signal processing unit which measures a difference between the signals of the two electrodes 2a and 2b, indicating the first electrode is configured to produce a first signal) and the second electrode is configured to produce a second signal (par. [0158-0160] & [0170-0171], Fig. 1 elements 2b – the second electrode 2b measures a magnitude of the current flowing across the electrode and sends that current to the signal processing unit which measures a difference between the signals of the two electrodes, indicating the second electrode is configured to produce a second signal), and a difference between the first signal and the second signal correlates to pH (par. [0158-0160] & [0170-0171] – the signal processing unit measures a difference between the first signal and the second signal and performs calculations based on the difference to calculate the desired values based on the measurements, and when the biosensor is used to measure pH this calculation would correlate to the pH, therefore indicating the difference between the first signal and the second signal correlates to pH in order to measure pH).  
When the pH sensor of Occhipinti is modified with the difference between the first signal and second signal correlating to pH as taught by Okubo, one of ordinary skill in the art would reach the first working electrode is configured to produce a first signal and the second working electrode is configured and a difference between the first signal and the second signal correlates to pH. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pH sensor of Occhipinti with the difference between the first signal and second signal correlating to pH as taught by Okubo in order to create a device that has improved biosensing reliability as recognized by Okubo (Okubo par. [0022]).
Regarding claim 9, Occhipinti in view of Okubo teaches the invention as set forth in claim 8. Occhipinti does not teach the pH sensor further comprising: a processor configured to receive the first signal from the first working electrode and the second signal from the second working electrode; wherein the processor is further configured to calculate the difference between the first signal and the second signal, and to correlate the difference to pH.  
Okubo further teaches the pH sensor (abstract, par. [0170] – biosensor is used to measure pH) further comprising: a processor (Fig. 2 element 4a, par. [0157-0163] – the signal processing unit 4a embodies a processor because it is configured to perform the same function as a processor) configured to receive the first signal from the first electrode and the second signal from the second electrode (par. [0158-0160] – the signal processing unit receives the signals from the first and second electrodes in order to process the signals by measuring the difference between the signal); wherein the processor is further configured to calculate the difference between the first signal and the second signal (par. [0158-0160] – the signal processing unit processes the signals received from the first and second electrodes to calculate the difference between the two signals and perform further calculations based on the difference, indicating the processing unit is configured to calculate the difference between the first signal and second signal), and to correlate the difference to pH (par. [0158-0160] & [0170-0171] – the signal processing unit measures a difference between the first signal and the second signal and performs calculations based on the difference to calculate the desired values based on the measurements, and when the biosensor is used to measure pH this calculation would correlate to the pH, therefore indicating the difference between the first signal and the second signal correlates to pH in order to measure pH)..  
When the pH sensor comprising working electrodes of Occhipinti in view of Okubo is modified with the processor as further taught by Okubo, one of ordinary skill in the art would reach a pH sensor further comprising: a processor configured to receive the first signal from the first working electrode and the second signal from the second working electrode; wherein the processor is further configured to calculate the difference between the first signal and the second signal, and to correlate the difference to pH. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the pH sensor comprising working electrodes of Occhipinti in view of Okubo with the processor as further taught by Okubo in order to create a device that can perform continuous analysis of body fluids as recognized by Okubo (Okubo par. [0165-0166]). 
Regarding claim 10, Occhipinti in view of Okubo teaches the invention as set forth in claim 9. Okubo further teaches wherein the processor is configured to (1) access a lookup table comprising a plurality of pH values and corresponding differences between the first signal and the second signal in order to calculate pH or (2) access a calibration curve of pH values versus corresponding differences between the first signal and the second signal in order to calculate pH (par. [0158-0160], [0170-0171], & [0257] – the signal processing unit receives signals from the electrodes of the system, and thus further receives calibration signals of the electrodes that are compared to the first and second signals, and when the biosensor is used to calculate pH based on the signal the calibration signals measure, which embody a calibration curve, would correspond to pH values and the comparison of the calibration signals and the first and second signals would be in order to calculate pH, thus embodying the processing unit access a calibration curve of pH values versus corresponding differences between the first signal and the second signal in order to calculate pH).  
(Okubo par. [0257]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Occhipinti (GB 2539224) in view of Vu et al (US 2019/0004004), hereinafter Vu.
Regarding claim 11, Occhipinti teaches the invention as set forth in claim 1. Occhipinti further teaches wherein the substance having pH- dependent oxidation-reduction chemistry and the substance having oxidation-reduction chemistry that is substantially invariant with pH are both combined to a polymer in the first active portion (pg. 17 last para. – the quinone or other compounds of pH sensing layer 6, equivalent to a first active portion as established above, are in combination with a number of polymers) and the second active portion (pg. 19 last para.-pg 20 first para – the second active portion layer 8 is formed with a polymer matrix or copolymers, which indicates the substance of the layer 8 is combined with a polymer), respectively.
Occhipinti does not teach the substance having pH- dependent oxidation-reduction chemistry and the substance having oxidation-reduction chemistry that is substantially invariant with pH are both covalently bound to a polymer in the first active portion and the second active portion, respectively.
However, Vu, in the same field of endeavor, teaches on a pH sensor (abstract, par. [0001] – electrodes used in the system are for measurement of pH, therefore embodying a pH sensor) 
Wherein the substance of the electrode (par. [0064] – electrode has ASM material, which embodies a substance) covalently bound to a polymer in the active portion (par. [0064] – substance ASM of the electrode is covalently linked, embodying covalently bound, to a polymer, specifically a polymer matrix; par. [0049] & [0064] - the substance ASM is in an active portion 18).
covalently bound to a polymer in the first active portion and the second active portion, respectively. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pH sensor of Occhipinti with the substance being covalently bound to a polymer as taught by Vu in order to create a device with optimized surface properties as recognized by Vu (Vu par. [0008]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY MARIE EVANS whose telephone number is (571)272-3610.  The examiner can normally be reached on M-F 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/C.M.E./               Examiner, Art Unit 3791                                                                                                                                                                                         	/CHRISTIAN JANG/               Primary Examiner, Art Unit 3791